Case 1:17-cv-00548-MSM-PAS Document 61 Filed 12/09/19 Page 1 of 3 PageID #: 415




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


  DANIEL DIAMANT,
       Plaintiff

  v.                                                        C.A. No. 1:17-cv-00548-MSM-PAS

  UTGR, INC. d/b/a Twin River Casino, et al.,
      Defendants



               STATE DEFENDANT’S STATEMENT OF UNDISPUTED FACTS

       1. On July 2, 2016, Corporal Lawens Fevrier was a member of the Rhode Island State Police

          Gaming Enforcement Unit.

       2. On the evening of July 2, 2016, Plaintiff was playing blackjack at Twin River Casino in

          Lincoln, Rhode Island.

       3. While playing blackjack at Twin River Casino on July 2, 2016, Plaintiff was counting cards

          not using a device.

       4. Twin River called the on-call detective from the Rhode Island State Police, Gaming

          Enforcement Division, Corporal Fevrier and advised him that they had an individual on the

          floor who they believed to be counting cards, had been ejected from Foxwoods the prior

          night as a confirmed advantage player, but was refusing to produce identification to

          complete their intended ejection notice. Dep. Tr. of James Kyle, III, Mar. 18, 2019, at

          16:11-16:14.

       5. Twin River provided Corporal Fevrier with the presumed name and date of birth of Plaintiff

          from the Foxwoods correspondence. Dep. Tr. of Lewens Fevrier, Jan. 16, 2019 at 29:22-

          29:24.



                                                   1
Case 1:17-cv-00548-MSM-PAS Document 61 Filed 12/09/19 Page 2 of 3 PageID #: 416




    6. Corporal Fevrier had Plaintiff’s presumed name and date of birth run through the state

       control but the results came back “negative.” Id. at 30:02-30:07.

    7. Corporal Fevrier presented himself at the Casino so he could sign the ejection notice. Id.

       at 71:19-71:24, 72:01-72:06.

    8. Twin River security did not inform Corporal Fevrier during the call that Plaintiff asked to

       leave the casino.

    9. Corporal Fevrier arrived entered the interview room, his badge visible around his neck as

       he was in plain clothes, introduced himself to Plaintiff as the gaming enforcement detective

       on duty, and explained to Plaintiff why he was there. Fevrier Dep. Tr. at 39:21-39:24.

    10. Corporal Fevrier did not show a weapon.

    11. Corporal Fevrier conduct a pat down of Plaintiff for officer safety.

    12. Corporal Fevrier opened the waist wallet and saw identification showing Plaintiff was an

       Israeli citizen. Id. at 53:16-53:21.

    13. Aside from the brief pat down, Corporal Fevrier did not touch Plaintiff.

    14. Corporal Fevrier witnessed the permanent ejection notice issued to Plaintiff by Twin

       Rivers. See id. at 50:01-54:25.

    15. Corporal Fevrier described Plaintiff’s demeanor during their exchange as calm and not

       talkative. Id. at 66:01-66:03.

    16. Plaintiff was then escorted to the exit by a Twin River security guard. See Diamant Dep.

       Tr., Dec. 7, 2018 at 55:04-55:07.




                                                      Respectfully Submitted,




                                                 2
Case 1:17-cv-00548-MSM-PAS Document 61 Filed 12/09/19 Page 3 of 3 PageID #: 417




                                                       Defendant
                                                       RHODE ISLAND STATE POLICE
                                                       CORPORAL LAWENS FEVRIER, in his
                                                       official capacity,
                                                       By:

                                                       PETER F. NERONHA
                                                       ATTORNEY GENERAL

                                                       /s/ Brenda D. Baum
                                                       /s/ Justin J. Sullivan
                                                       _________________________________
                                                       Brenda D. Baum, Bar No. 5184
                                                       Assistant Attorney General
                                                       Justin J. Sullivan, Bar No. 9770
                                                       Special Assistant Attorney General
                                                       150 South Main St. Providence, RI 02903
                                                       Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                       Ext. 2294 | bbaum@riag.ri.gov
                                                       Ext. 2007 | jjsullivan@riag.ri.gov



                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on Monday, December 09, 2019 I electronically
 filed the herein document via the ECF filing system and that a copy is available for viewing and
 downloading. I also hereby certify that I caused a copy of the herein document to be served via
 the ECF system to the following:

  Counsel for Plaintiff, Dan Diamant                 Counsel for Defendant, UTGR (Twin River)
  Thomas G. Briody, Esq.                             Paul R. Crowell, Esq.
  TBriodylaw@aol.com                                 paul.crowell@zurichna.com

                                                     Counsel for Defendant, Town of Lincoln
                                                     Marc DeSisto, Esq.
                                                     marc@desistolaw.com
                                                     Kathleen A. Hilton, Esq.
                                                     Katie@desistolaw.com


                                                       /s/Justin J. Sullivan




                                                 3
